U.S. BANCORP
NON-QUALIFIED STOCK OPTION AGREEMENT

                          Number of                 U.S. Bancorp Common   Option
  Social Security GRANTED TO   Grant Date   Shares   Price Per Share ($)  
Number
 
  Expiration Date  
 
 

 
     
 
 


To accept receipt of the Option and to agree to the terms and conditions of the
Plan and this Agreement, take no action. To reject receipt of the Option and the
terms and conditions of the Plan and this Agreement, please notify Karen Bulman,
Stock Option Administration in Human Resources at U.S. Bancorp, 5065 Wooster
Road, CN-OH-L2HR, Cincinnati, OH 45226, in writing within 30 calendar days of
the day you receive this document. Failure to notify in a timely manner will
result in your acceptance of the Option and the terms and conditions of the Plan
and this Agreement. Please read all of the terms and conditions of this
Agreement.

THIS AGREEMENT is made as of the date in the box above labeled “Grant Date” (the
“Grant Date”) by and between U.S. Bancorp, a Delaware corporation (the
“Company”), and the individual named in the box above labeled “Granted To” (the
“Optionee”).

WHEREAS, the Company pursuant to its 2001 Stock Incentive Plan (the “Plan”)
wishes to grant a stock option for the purchase of Common Stock of the Company,
$0.01 par value (the “Common Stock”), to the Optionee on the terms and
conditions contained in this Agreement and the Plan. In consideration of the
mutual covenants contained in this Agreement, the parties agree as follows:



  1.   Grant of Option.

The Company grants Optionee the right and option (the “Option”) to purchase all
or any part of an aggregate of the number of shares of the Company’s Common
Stock set forth in the box above labeled “Number of U.S. Bancorp Common Shares”
at the exercise price set forth in the box above labeled “Exercise Price Per
Share” on the terms and conditions of this Agreement. The Option is not intended
to be an incentive stock option within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).



  2.   Vesting of Exercise Rights.

(a) Subject to the terms and conditions of this Agreement, the Option may be
exercised by Optionee in cumulative installments not in excess of 25% on or
after the first anniversary of the Grant Date, 25% on or after the second
anniversary of the Grant Date, 25% on or after the third anniversary of the
Grant Date and 25% on or after the fourth anniversary of the Grant Date. If the
full amount of stock available for purchase in any of the foregoing periods is
not purchased during such period, the shares not purchased shall be available
for purchase in any subsequent period during the term of the Option. The Option
shall terminate at the close of business on the date in the box above labeled
“Expiration Date,” or on such earlier date as described in this Agreement.

(b) Notwithstanding the vesting provision contained in Section 2(a) above, but
subject to the other terms and conditions of this Agreement, the Option may be
exercised in full immediately upon a “Qualifying Termination.” For purposes of
this Agreement, the following terms shall have the following definitions:



  (i)   “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).



  (ii)   “Announcement Date” shall mean the date of the public announcement of
the transaction, event or course of action that results in a Change in Control.



  (iii)   “Cause” shall mean (A) the continued failure by Optionee to
substantially perform Optionee’s duties with the Company or any Affiliate (other
than any such failure resulting from Optionee’s Disability (as defined in
Section 3(c))), after a demand for substantial performance is delivered to
Optionee that specifically identifies the manner in which the Company believes
that Optionee has not substantially performed Optionee’s duties, and Optionee
has failed to resume substantial performance of Optionee’s duties on a
continuous basis, (B) gross and willful misconduct during the course of
employment (regardless of whether the misconduct occurs on the Company’s
premises), including, but not limited to, theft, assault, battery, malicious
destruction of property, arson, sabotage, embezzlement, harassment, acts or
omissions which violate the Company’s rules or policies (such as breaches of
confidentiality), or other conduct which demonstrates a willful or reckless
disregard of the interests of the Company or its Affiliates or (C) Optionee’s
conviction of a crime (including, without limitation, a misdemeanor offense)
which impairs Optionee’s ability substantially to perform Optionee’s duties with
the Company.



  (iv)   “Change in Control” shall mean any of the following occurring after the
date of this Agreement:



  (A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or



  (B)   Individuals who, as of the date, constitute the Company’s Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors (except as a result of the death, retirement
or disability of one or more members of the Incumbent Board); provided, however,
that any individual becoming a director subsequent to the date of this Agreement
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, (1) any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Incumbent Board, (2) any director designated by or on
behalf of a Person who has entered into an agreement with the Company (or which
is contemplating entering into an agreement) to effect a Business Combination
(as defined in Section 2(b)(iv)(C)) with one or more entities that are not
Company Entities or (3) any director who serves in connection with the act of
the Board of Directors of increasing the number of directors and filling
vacancies in connection with, or in contemplation of, any such Business
Combination; or



  (C)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding  shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (3) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board of Directors, providing for
such Business Combination; or



  (D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



  (v)   “Notice of Termination” shall mean a written notice which sets forth the
date of termination of Optionee’s employment.



  (vi)   “Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2)
of the Exchange Act.



  (vii)   “Qualifying Termination” shall mean a termination of Optionee’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying Termination if
Optionee has been notified in writing more than 30 days prior to the
Announcement Date that Optionee’s employment with the Company is not expected to
continue for more than 12 months following the date of such notification;
provided that such exclusion from Qualifying Termination shall only apply if
Optionee’s employment with the Company is terminated within such 12 month
period; and provided, further, that any such termination shall not be a
Qualifying Termination if Optionee has announced in writing, prior to the date
the Company provides Notice of Termination to Optionee, the intention to
terminate employment or retire, subject to the condition that any such
termination by the Company prior to Optionee’s stated termination or retirement
date shall be deemed to be termination or retirement by Optionee on such stated
date unless termination by the Company is for Participant’s gross and willful
misconduct.

3. Effect of Termination of Employment



  (a)   The Option shall terminate and may no longer be exercised if Optionee
ceases to be employed by the Company or any Affiliate, except that:



  (i)   If Optionee’s employment shall be terminated for any reason other than
Cause, death, Disability, Retirement (as defined in Section 3(c)) or Early
Retirement (as defined in Section 3(c)), Optionee may at any time within a
period of 90 days after such termination, but not after the termination date of
the Option, exercise the option to the extent that Option was exercisable by
Optionee on the date of the termination of employment.



  (ii)   If Optionee’s employment shall be terminated by reason of Cause, the
Option shall be terminated as of the date of the misconduct.



  (iii)   If Optionee shall die while in the employ of the Company or any
Affiliate or within 90 days after termination of employment for any reason other
than Cause, the Option will be fully exercisable in whole or in part,
notwithstanding the vesting provisions contained in Section 2(a) or
Section 2(b), at any time up to the last day of the three year period commencing
on the date of Optionee’s termination of employment (or, if earlier, the
termination date of the Option), by the personal representatives or
administrators of Optionee or by any Person or Persons to whom the Option has
been transferred by will or the applicable laws of descent and distribution.



  (iv)   If Optionee’s employment shall be terminated by reason of Disability,
the Optionee may exercise the Option in accordance with the terms as though such
termination had never occurred. If Optionee shall die following a termination of
employment by reason of Disability, the Option may be exercised in accordance
with its terms by the personal representatives or administrators of Optionee or
by any Person or Persons to whom the Option has been transferred by will or the
applicable laws of descent and distribution.



  (v)   If Optionee’s employment shall be terminated by reason of Retirement,
the Optionee may exercise the Option in accordance with the terms as though such
termination had never occurred, so long as the Optionee has at all times that an
Option is outstanding under this Agreement complied with the terms of a properly
executed Confidentiality and Nonsolicitation Agreement between U.S. Bank and the
Participant. In addition, in order for vesting to continue, for a period of up
to two years immediately following Retirement, the Optionee must agree to
perform certain services for the Company in good faith for up to 15 hours a
month. Those services include consulting with the CEO, consulting with the
Directors, meeting with large investors at the request of the CEO and meeting
with analysts at the request of the CEO. The Optionee will receive no additional
compensation for any such services, but will be reimbursed for all reasonable
expenses related to the performance of such services. In all other cases, this
Option shall terminate upon Retirement. If Optionee shall die following a
termination of employment by reason of Retirement but prior to the termination
date of the Option, the Option may be exercised in accordance with its terms by
the personal representatives or administrators of Optionee or by any Person or
Persons to whom the Option has been transferred by will or the applicable laws
of descent and distribution.



  (vi)   If Optionee’s employment shall be terminated by reason of Early
Retirement, Optionee may at any time within a three year period after such
termination, but not after the termination of the Option, exercise the Option to
the extent that it was exercisable by Optionee on the date of the termination of
employment so long as the Optionee has at all times that an Option is
outstanding under this Agreement complied with the terms of a properly executed
Confidentiality and Nonsolicitation Agreement between U.S. Bank and the
Participant. In all other cases, this Option shall terminate upon Early
Retirement. If Optionee shall die following a termination of employment by
reason of Early Retirement but prior to the termination date of the Option, the
Option may be exercised in accordance with its terms by the personal
representatives or administrators of Optionee or by any Person or Persons to
whom the Option has been transferred by will or the applicable laws of descent
and distribution.



  (b)   Notwithstanding the provisions contained in Section 3(a), but subject to
the other terms and conditions of this Agreement, in the event that Optionee’s
employment is terminated pursuant to a Qualifying Termination, Optionee shall
have the right to exercise the Option in whole or in part at any time within a
one year period after such termination of employment; provided that no provision
of this paragraph shall shorten the period in which the Option may be exercised
in the event of death, Disability, Retirement or Early Retirement; and, provided
further, that no Option shall be exercisable after the expiration of the term of
the Option.



  (c)   For purposes of this Agreement, (A) “Retirement” means termination of
employment (other than for gross and willful misconduct) by a Person who is age
59 1/2 or older and has 10 or more years of employment with the Company or its
Affiliates, (B) “Early Retirement” means termination of employment (other than
for gross and willful misconduct) by a Person who is age 55 or older and has 10
or more years of employment with the Company or its Affiliates and (C)
“Disability” means leaving active employment and qualifying for and receiving
disability benefits under the Company’s long-term disability programs as in
effect from time to time.

4. Securities Law Compliance

The exercise of all or any portion of this Option shall only be effective at
such time that the sale of Common Stock issued pursuant to such exercise will
not violate any state or federal securities or other laws. The Company is under
no obligation to effect any registration of the stock subject to the Option
under the Securities Act of 1933 or to effect any state registration or
qualification of such Common Stock. The Company may, in its sole discretion,
defer the effectiveness of any full or partial exercise of the Option in order
to ensure that the issuance of stock upon exercise will be in compliance with
federal or state securities laws and the rules of the New York Stock Exchange or
any other exchange upon which the Company’s Common Stock is traded.

5. Method of Exercise of Option

Subject to the foregoing, the Option may be exercised in whole or part from time
to time by serving written notice of exercise on the Company at its principal
executive offices, to the attention of the Company’s Executive Compensation
Department or to its properly designated agent serving from time to time. The
notice shall state the number of shares as to which the Option is being
exercised and be accompanied by payment of the purchase price. Optionee may, at
Optionee’s election, pay the purchase price (a) by check payable to the Company,
(b) in previously owned shares of the Company’s Common Stock or (c) in any
combination of the two, in each case having a Fair Market Value (as defined in
the Plan) on the exercise date equal to the applicable exercise price. Optionee
may, at Optionee’s election, exercise the Option, in whole or in part, by
providing the Company with an attestation that such previously owned  shares of
the Company’s Common Stock are owned by Optionee, in which case the number of
previously owned shares having a Fair Market Value equal to the exercise price
(or appropriate portion of the exercise price) will be withheld from the number
of shares issued to Optionee pursuant to the exercise of the Option. Previously
owned shares used as provided in the two immediately preceding sentences must
have been owned by Optionee for a minimum of six months prior to the date of
exercise of the Option for this method of payment to apply.

6. Income Tax Withholding

To provide the Company with the opportunity to claim the benefit of any income
tax deduction which may be available to it upon the exercise of the Option, and
to comply with all applicable federal or state income tax laws or regulations,
the Company may take such action as it deems appropriate to ensure that all
applicable federal or state payroll, withholding, income or other taxes, which
are the sole and absolute responsibility of Optionee, are withheld or collected
from Optionee. The Optionee may, at Optionee’s election, satisfy applicable tax
withholding obligations by (i) electing to have the Company withhold a portion
of the shares of Common Stock otherwise to be delivered upon exercise of such
Option having a Fair Market Value equal to the amount of such taxes or
(ii) delivering to the Company  shares of Common Stock other than the shares
issuable upon exercise of such Option having a Fair Market Value equal to the
amount of such taxes. The election must be made on or before the date that the
amount of tax to be withheld is determined.

7. Miscellaneous



  (a)   This Agreement shall not give Optionee any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time. In addition, the Company or any Affiliate may at
any time dismiss Optionee from employment, free from any liability or claim
under the Plan. The holder of the Option will not be deemed to be the holder of
any shares subject to the Option unless and until the Option has been exercised
and the purchase price of the shares purchased has been paid.



  (b)   Except pursuant to terms approved by the Compensation Committee of the
Board of Directors (the “Committee”), the Option may not be transferred, except
by will or the laws of descent and distribution to the extent provided in
Section 3(a)(iii) or Section 3(a)(iv) , and during Optionee’s lifetime the
Option is exercisable only by Optionee (or by Optionee’s guardian or legal
representative in the case of Disability).



  (c)   In the event that any dividend or other distribution (whether in the
form of cash,  shares of Common Stock, or other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Common
Stock or other securities of the Company or other similar corporate transaction
or event affecting the stock subject to the Option would be reasonably likely to
result in the diminution or enlargement of any of the benefits or potential
benefits intended to be made available under the Option (including, without
limitation, the benefits or potential benefits of provisions relating to the
term, vesting or exercisability of the Option, and any “change in control”
provision), the Committee shall, in such manner as it shall deem equitable or
appropriate in order to prevent such diminution or enlargement of any such
benefits or potential benefits, adjust any or all of (i) the number and type of
shares (or other securities or other property) subject to the Option and
(ii) the exercise price with respect to the Option; provided, however, that the
number of shares covered by the Option shall always be a whole number. Without
limiting the foregoing, if any capital reorganization or reclassification of the
capital stock of the Company, or consolidation or merger of the Company with
another corporation, or the sale of all or substantially all of the Company’s
assets to another corporation, shall be effected in such a way that holders of
the Company’s Common Stock shall be entitled to receive stock, securities, cash
or other assets with respect to or in exchange for such shares, Optionee shall
have the right to purchase and receive upon the basis and upon the terms and
conditions specified in this Agreement and in lieu of the shares of the Common
Stock of the Company immediately available for purchase and receivable upon the
exercise of the Option, with appropriate adjustments to prevent diminution or
enlargement of benefits or potential benefits intended to be made available
under the Option, such shares of stock, other securities, cash or other assets
as would have been issued or delivered to Optionee if Optionee had exercised the
Option and had received such shares of Common Stock prior to such
reorganization, reclassification, consolidation, merger or sale. The Company
shall not effect any such consolidation, merger or sale unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument the obligation to deliver to Optionee
such shares of stock, securities, cash or other assets as, in accordance with
the foregoing provisions, Optionee may be entitled to purchase or receive.



  (d)   The Company shall at all times during the term of the Option reserve and
keep available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of this Agreement.



  (e)   This Option is issued under the Plan and is subject to its terms. The
Plan is available for inspection on the intranet and during business hours at
the principal offices of the Company.

8. Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.

U.S. BANCORP

By: Karen Bulman
Its: Vice President

